Citation Nr: 1024417	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (claimed as heart disease), to include aggravation of 
heart disease by service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claims 
of entitlement to service connection for coronary artery 
disease (claimed as heart disease, to include aggravation of 
heart disease by service-connected PTSD), and peripheral 
neuropathy of the right upper extremity (to include as due to 
service-connected Type II diabetes mellitus).

The Board notes that the Veteran requested to be scheduled 
for a videoconference hearing before the Board.  
Correspondence dated in May 2009 notified the Veteran that 
his requested hearing would be held on June 23, 2009, but he 
failed to appear on this date for the hearing and did not 
contact VA beforehand to show good cause for being unable to 
appear.  Therefore, VA is not required to take any further 
action in this regard.

In correspondence received by VA in May 2009, the Veteran 
submitted a request to reopen his claim for an increased 
rating for PTSD.  As this issue has not yet been adjudicated 
by the Agency of Original Jurisdiction, the Board does not 
have jurisdiction over it and the matter is thus referred to 
the RO for appropriate action.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board notes that during a March 2006 VA examination, the 
Veteran reported that he had stopped working in April 2003 
and was now receiving Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist 
includes a duty to obtain SSA records and to otherwise 
request information and pertinent records from other Federal 
agencies when on notice that such information exists and is 
deemed pertinent to the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 
Vet. App. 110 (2000).  Therefore, as the Veteran has notified 
VA of the existence of SSA records that may be pertinent to 
his claim and as his SSA records are not currently part of 
the evidence, the case should be remanded so that they may be 
obtained and associated with his claims folder.  

With regard to the Veteran's claim of entitlement to service 
connection for coronary artery disease (claimed as heart 
disease), to include aggravation of heart disease by service-
connected PTSD, the Board observes that a nexus opinion 
addressing this specific question was obtained on VA heart 
examination in April 2007, in which the examiner expressly 
rejected the theory that the Veteran's psychiatric disorder 
played a causal role in producing his heart disease, or 
otherwise an aggravatory role in worsening it beyond its 
natural progression.  In his opinion, the examiner stated 
that in his research there was "no literature indicating a 
causal effect or aggravation by PTSD. . . on coronary artery 
disease."  The examiner further stated that notwithstanding 
the existence of many studies showing at least some effect on 
coronary artery disease by psychosocial stressors, "there 
(still) is no indication in the (clinical) literature that. . 
. suggests a causal relationship for (coronary artery 
disease) to be directly linked to or aggravated by chronic 
PTSD."  However, in May 2008, the Veteran submitted copies 
of medical treatises and articles from accredited medical 
journals, which included a January 2007 article from Arch Gen 
Psychiatry titled "Prospective Study of Posttraumatic Stress 
Disorder Symptoms and Coronary Heart Disease in the Normative 
Aging Study."  The article stated, in pertinent part, that 
data obtained in the research by the article's authors 
"suggests that prolonged stress and significant levels of 
PTSD symptoms may increase the risk for (coronary heart 
disease) in older male veterans."  

In view of the relevance of the above article to the 
underlying theory advanced by the Veteran in support of his 
claim, and as there is no indication that the April 2007 VA 
examiner had reviewed this article and considered its 
relevance when formulating his nexus opinion, the case should 
be remanded for an addendum opinion from the April 2007 
physician (or, if he is unavailable, an appropriately 
qualified examiner).  The examiner should review the 
aforementioned medical article and all other pertinent 
records and treatise evidence associated with the Veteran's 
claims file.  Then the examiner should provide an opinion as 
to the likelihood that the Veteran's heart disease was 
etiologically linked to his service-connected PTSD, or 
otherwise aggravated by it.  In this regard, the Board notes 
that while it is obligated as finder of fact to weigh the 
probative value of pertinent evidence, it is not competent to 
provide its own medical judgment, such as rendering an 
opinion as to the likelihood or improbability of a link 
between the Veteran's service-connected psychiatric disorder 
and his heart disease based on the clinical conclusions 
endorsed by the authors of this medical article.  The Board 
may only consider independent medical evidence to support 
such findings.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for complaints 
relating to his heart disease and 
peripheral neuropathy of his right upper 
extremity.  After obtaining the necessary 
waivers, the RO should obtain copies of 
those pertinent records not already 
associated with the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should contact the SSA and 
request that it provide VA with copies of 
all clinical and administrative records 
reviewed by SSA as they pertain to the 
Veteran's claim for SSA disability 
benefits.

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained. 

3.  After the above evidence has been 
obtained and associated with the record, 
the Veteran's claims folder should be 
provided to the VA physician who conducted 
the April 2007 heart examination (or, if 
he is unavailable, another appropriately 
qualified physician).  The examiner should 
be asked to review the Veteran's claims 
file, with attention directed to the 
medical treatises submitted by the Veteran 
in May 2008, particularly the January 2007 
article from Arch Gen Psychiatry  titled 
"Prospective Study of Posttraumatic 
Stress Disorder Symptoms and Coronary 
Heart Disease in the Normative Aging 
Study."  Thereafter, based on the 
foregoing review, the examiner should be 
asked to provide an addendum opinion to 
the April 2007 heart examination report, 
addressing the question of whether it is 
at least as likely as not that the 
Veteran's PTSD caused or contributed to 
his development of heart disease, or 
otherwise aggravated his heart disease.  
By aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If the examiner determines that heart 
disease was aggravated by the service-
connected PTSD, the examiner should 
express the level of impairment caused by 
the PTSD to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

The examiner should use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for coronary artery disease 
(claimed as heart disease, to include 
aggravation of heart disease by service-
connected PTSD), and peripheral neuropathy 
of the right upper extremity (to include 
as due to service-connected Type II 
diabetes mellitus), should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the appellant 
has had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



